FILED
                                                                      June 2, 2021
                                                                        released at 3:00 p.m.
                                                                    EDYTHE NASH GAISER, CLERK
                                                                    SUPREME COURT OF APPEALS
                                                                         OF WEST VIRGINIA

       IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             January 2021 Term
                               _____________

                                   No. 20-0532
                                  _____________

                              CLAY R. HUPP,
                          Plaintiff Below, Petitioner

                                       V.

                      RICHARD A. MONAHAN AND
                     THE MASTERS LAW FIRM LC,
                      Defendants Below, Respondents
            ________________________________________________

              Appeal from the Circuit Court of Kanawha County
                    The Honorable Tod Kaufman, Judge
                         Civil Action No. 18-C-1265

                               AFFIRMED
            ________________________________________________

                          Submitted: March 16, 2021
                             Filed: June 2, 2021


Richard A. Robb                             Richard A. Monahan
South Charleston, West Virginia             The Masters Law Firm lc
Attorney for the Petitioner                 Charleston, West Virginia
                                            Self-Represented Litigant and
                                            Attorney for the Respondent,
                                            The Masters Law Firm lc


CHIEF JUSTICE JENKINS delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     “A cause of action for legal malpractice accrues when the malpractice

occurs, or when the client knows, or by reasonable diligence should know, of the

malpractice.” Syllabus point 5, VanSickle v. Kohout, 215 W. Va. 433, 599 S.E.2d 856

(2004).



              2.     “West Virginia adopts the continuous representation doctrine through

which the statute of limitations in an attorney malpractice action is tolled until the

professional relationship terminates with respect to the matter underlying the malpractice

action.” Syllabus point 6, Smith v. Stacy, 198 W. Va. 498, 482 S.E.2d 115 (1996).



              3.     “The limitations period for a legal malpractice claim is not tolled by

the continuous representation rule where an attorney’s subsequent role is only tangentially

related to legal representation the attorney provided in the matter in which he was allegedly

negligent.” Syllabus point 7, Smith v. Stacy, 198 W. Va. 498, 482 S.E.2d 115 (1996).



              4.     “The continuous representation doctrine applies only to malpractice

actions in which there [are] clear indicia of an ongoing, continuous, developing, and

dependent relationship between the client and the attorney.” Syllabus point 8, Smith v.

Stacy, 198 W. Va. 498, 482 S.E.2d 115 (1996).



                                              i
              5.    “The continuous representation doctrine should only be applied where

the attorney’s involvement after the alleged malpractice is for the performance of the same

or related services and is not merely continuity of a general professional relationship.”

Syllabus point 9, Smith v. Stacy, 198 W. Va. 498, 482 S.E.2d 115 (1996).




                                            ii
Jenkins, Chief Justice:

              Petitioner, Clay R. Hubb (“Mr. Hubb”), the plaintiff below, appeals an order

entered by the Circuit Court of Kanawha County that granted a motion to dismiss Mr.

Hubb’s legal malpractice lawsuit, which motion was filed by the defendants below, the

respondents, Richard A. Monahan (“Mr. Monahan”) and The Masters Law Firm lc.

(“Masters”). The circuit court granted dismissal based upon its conclusion that the

applicable two-year statute of limitations on Mr. Hubb’s claim had expired prior to the

filing of his legal malpractice action. Mr. Hubb argues that the circuit court erred in failing

to apply the continuous representation doctrine to find his complaint was timely filed. We

have considered the briefs submitted on appeal, the appendix record, the parties’ oral

arguments, and the applicable legal authority. Because the circuit court considered matters

outside the pleadings, we convert the dismissal to summary judgment; however, we find

no error in the circuit court’s conclusion that the continuous representation doctrine is not

applicable to the facts presented in this case. Accordingly, the circuit court’s order

effectively granting summary judgment to Mr. Monahan and Masters (collectively

“Lawyers”) is affirmed.



                                              I.

                     FACTUAL AND PROCEDURAL HISTORY

              Mr. Hupp, who was formerly employed as a trooper for the West Virginia

State Police, was granted duty-related, partial-disability benefits by the West Virginia



                                              1
Consolidated Public Retirement Board (“WVCPRB”) in 1999. 1 His partial disability

resulted from hearing loss and was based, in part, upon an evaluation by Stephen J.

Wetmore, M.D., a physician chosen by the WVCPRB. Dr. Wetmore concluded that Mr.

Hupp was permanently disabled from performing the essential functions required of a state

trooper due to a moderate to severe high frequency hearing loss. Mr. Hupp’s disability was

considered permanent. In addition, Mr. Hupp presented the WVCPRB with a report from

his own treating physician, Robert W. Azar, M.D., and from audiologist George F. Evans,

M.A. Audiologist CCCA, both of whom concurred that Mr. Hupp was permanently

disabled from performing the essential duties of a state trooper as a result of his hearing

loss.



              Despite the earlier finding that Mr. Hupp suffered from a permanent hearing

loss, the WVCPRB notified Mr. Hupp on July 2, 2010, that he was to undergo a

recertification exam by a physician selected by the WVCPRB to verify that he remained

disabled. Thereafter, he was examined on behalf of the WVCPRB by Marsha Lee Bailey,

M.D. Dr. Bailey completed a recertification form based on her evaluation of Mr. Hupp

and gave an affirmative answer to the following question: “[h]as the individual recovered



              1
                According to a “RECOMMENDED DECISION” by a WVCPRB hearing
officer, Mr. Hupp “had approximately twenty-two years of service credit in the State Police
Death, Disability[,] and Retirement System” at the time he was granted partial-disability
benefits. Thereafter, Mr. Hupp served as Sheriff of Tyler County from January 2001
through December 2008. He then worked part-time as a security guard for an unknown
length of time.

                                            2
from his or her previously determined probable permanent disability to the extent that he

or she is able to perform adequately the essential duties of a law enforcement officer?” In

addition, Dr. Bailey noted on the form that Mr. Hupp “was never disabled as a law

enforcement officer.” Mr. Hupp’s partial-disability benefits were terminated based upon

Dr. Bailey’s report. Mr. Hupp elected to retire rather than return to active duty as a state

trooper following the termination of his benefits; nevertheless, he appealed the termination

because his partial-disability benefits were superior to his retirement benefits.



              At the request of the West Virginia Troopers Association, Lawyers

represented Mr. Hupp in his appeal. 2 Lawyers first filed an administrative appeal on behalf

of Mr. Hupp, and, following a hearing on February 1, 2011, the hearing officer issued a

recommended decision concluding that Mr. Hupp’s appeal should be denied.                The

WVCPRB adopted the recommended decision by its final order dated May 26, 2011, and

notified Mr. Monahan of the same. Lawyers continued their representation of Mr. Hupp

and appealed the final administrative order to the Circuit Court of Tyler County. By order

entered on June 22, 2013, the circuit court affirmed the decision of the WVCPRB. Finally,



              2
                Mr. Hupp explains in his appellate brief that Lawyers have characterized
their representation as “‘pro bono’ apparently because their representation occurred due to
some sort of relationship with the [West Virginia Troopers Association].” In their appellate
brief, Lawyers state that, “[o]ur firm[,] for approximately 30 years, has been representing
Troopers who are approved by the [West Virginia Troopers] Association on a pro bono
basis.” They further assert that Mr. Hupp “did not ‘retain’ [them] to represent him. No
contingency fee contract or hourly contract existed between the parties. Rather, at the
request of The West Virginia Troopers Association, [Lawyers] agreed to provide pro bono
legal services to [Mr. Hupp] in order to assist him in handling his appeal.”
                                              3
the circuit court’s decision was appealed to this Court, with Lawyers still serving as counsel

for Mr. Hupp. This Court also affirmed the termination of Mr. Hupp’s partial-disability

benefits. See Hupp v. W. Va. Consol. Pub. Ret. Bd., No. 13-0811, 2014 WL 2682677

(W. Va. June 13, 2014) (memorandum decision). Mr. Monahan forwarded a copy of this

Court’s memorandum decision to Mr. Hupp on June 16, 2014. By order entered on August

26, 2014, the Court refused Mr. Hupp’s petition for rehearing, which had been filed on his

behalf by Mr. Monahan. This Court’s mandate issued on September 2, 2014.



               Slightly more than a year later, by letter dated September 28, 2015, Mr. Hupp

asked Mr. Monahan to “make reapplication to the [WVCPRB] on [his] behalf for a partial

or full disability award.” Mr. Monahan responded with a letter explaining to Mr. Hupp

that Masters

               does not file applications or re-applications for partial or full
               disability awards for applicants.           It would be your
               responsibility to file such application or reapplication.

                      If the [WVCPRB] denies your reapplication and the
               West Virginia Troopers Association approves our firm
               representing you in any appeal, then we can assist in that
               regard . . . .

Thereafter, James C. Lee, in his capacity as President of the West Virginia Troopers

Association, sent a letter to Masters dated December 22, 2015, 3 which stated, in relevant

part: “[p]er a board meeting vote of the West Virginia Troopers Association on December

21, 2015, please be advised that the Board of Directors has voted to allow Clay Hupp to


               3
                   The letter was addressed to Marvin Masters.
                                               4
come to talk with you about his issue. Please proceed as you need to.” Thereafter Mr.

Monahan and Mr. Hupp tried, unsuccessfully, to obtain medical evidence to demonstrate

that Mr. Hupp’s hearing had worsened in the time since Dr. Bailey’s 2010 examination,

which evidence was necessary to support Mr. Hupp’s application for disability benefits. 4

Having failed to obtain medical evidence to adequately demonstrate a worsening of Mr.

Hupp’s hearing during the relevant timeframe, Lawyers advised Mr. Hupp in January 2018

that nothing more could be done to further his efforts to obtain a new award of disability

benefits. 5



              On October 4, 2018, Mr. Hupp filed a complaint against Lawyers in the

Circuit Court of Kanawha County alleging that they committed legal malpractice in

connection with his appeal of the WVCPRB’s termination of his partial-disability benefits

by failing to obtain and/or submit medical evidence to refute Dr. Bailey’s assessment that

Mr. Hupp suffered no disability from hearing loss. Mr. Hupp contended that Lawyers’

failure to obtain this evidence resulted in the WVCPRB’s decision being affirmed at every

level of appeal. Lawyers filed a motion to dismiss the complaint pursuant to Rule 12(b)(6)

of the West Virginia Rules of Civil Procedure claiming the action was time-barred by the



              4
                It appears that, due to the inability to obtain a medical opinion stating that
Mr. Hupp’s hearing loss had substantially worsened since his reevaluation in 2010, no
application for a new disability award was ever filed by Lawyers on behalf of Mr. Hupp.
              5
                Mr. Hupp’s complaint asserts that in “January 2018 the defendants
[Lawyers] informed Mr. Hupp there was nothing further they could do in his behalf
terminating their representation of him in this matter.”
                                              5
applicable statute of limitations. They argued that the two-year statute of limitations for

Mr. Hupp’s malpractice claim began to run on September 3, 2014, immediately following

this Court’s issuance of the mandate that concluded Mr. Hupp’s final appeal of the

termination of his disability benefits. As such, Lawyers contend that the limitations period

for Mr. Hupp’s malpractice action expired on September 2, 2016, and his complaint, which

was not filed until October 4, 2018, was untimely. Mr. Hupp resisted the motion and

argued that Lawyers’ representation was continuous until January 2018, when they advised

him that they could do nothing more in relation to his efforts to obtain a new award of

disability benefits. Calculating the statute of limitations from January 2018, Mr. Hupp

argued that his complaint was timely filed.



              The circuit court granted Lawyers’ motion to dismiss, finding that Mr. Hupp

“neither has nor can show a clear indicia [sic] of an ongoing, continuous relationship

between the parties” after the conclusion of his appeal of the termination of his disability

benefits. The circuit court further concluded that any further relationship between the

parties, i.e., Lawyers’ assistance in attempting to gather information to file a new

application for disability benefits, was only tangentially related to their earlier, allegedly

negligent, representation of Mr. Hupp. This appeal followed.




                                              6
                                             II.

                               STANDARD OF REVIEW

              Mr. Hupp appeals from the circuit court’s order dismissing his complaint for

failing to state a claim upon which relief can be granted. Generally, “[o]nly matters

contained in the pleading can be considered on a motion to dismiss under Rule 12(b)

R.C.P., and if matters outside the pleading are presented to the court and are not excluded

by it, the motion should be treated as one for summary judgment . . . .” Syl. pt. 3, in part,

Riffle v. C.J. Hughes Constr. Co., 226 W. Va. 581, 703 S.E.2d 552 (2010) (quotations and

citations omitted). We observe that Lawyers attached sixteen exhibits to their motion to

dismiss. Some of these exhibits fall within exceptions to the general rule prohibiting

consideration of matters outside the pleading, such as records from related proceedings.

See, e.g., Forshey v. Jackson, 222 W. Va. 743, 747, 671 S.E.2d 748, 752 (2008) (“Rule

12(b)(6) permits courts to consider matters that are susceptible to judicial notice.”

(quotations and citation omitted)); Sturm v. Bd. of Educ. of Kanawha Cty., 223 W. Va. 277,

284 n.9, 672 S.E.2d 606, 613 n.9 (2008) (observing that “a trial court can take notice of a

prior case without having to convert the motion to dismiss into one for summary

judgment”). However, other exhibits attached to Lawyers’ motion to dismiss, such as

letters between the parties that were neither referenced in nor integral to allegations in the

complaint, are not subject to an exception to the general rule. See Syl. pt. 6, Mountaineer

Fire & Rescue Equip., LLC v. City Nat’l Bank of W. Va., ___ W. Va.___, 854 S.E.2d 870

(2020) (“When a movant makes a motion to dismiss a pleading pursuant to Rule 12(b)(6)

of the West Virginia Rules of Civil Procedure, and attaches to the motion a document that

                                              7
is outside of the pleading, a court may consider the document only if (1) the pleading

implicitly or explicitly refers to the document; (2) the document is integral to the pleading’s

allegations; and (3) no party questions the authenticity of the document. If a document

does not meet these requirements, the circuit court must either expressly disregard the

document or treat the motion as one for summary judgment as required by Rule 12(b)(7).”).

The circuit court’s order quoted from these letters and clearly considered them in ruling on

Lawyers’ motion to dismiss. 6 Accordingly, we treat this case as having been decided on a

motion for summary judgment. See Harrison v. Davis, 197 W. Va. 651, 657 n.16, 478

S.E.2d 104, 110 n.16 (1996) (“[I]f a circuit court considers matters outside the pleadings

in connection with a motion to dismiss, we must treat the motion as one for summary

judgment.”).



               It is well settled that “[a] circuit court’s entry of summary judgment is

reviewed de novo.” Syl. pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994).

In conducting our plenary review, we are cognizant that “[a] motion for summary judgment

should be granted only when it is clear that there is no genuine issue of fact to be tried and

inquiry concerning the facts is not desirable to clarify the application of the law.” Syl. pt.




               6
                 Mr. Hupp does not assign error to the circuit court’s consideration of
matters outside the pleadings; therefore, he has waived any such argument. See Tiernan v.
Charleston Area Med. Ctr., Inc., 203 W. Va. 135, 140 n.10, 506 S.E.2d 578, 583 n.10
(1998) (“Issues not raised on appeal or merely mentioned in passing are deemed waived.”);
Syl. pt. 6, Addair v. Bryant, 168 W. Va. 306, 284 S.E.2d 374 (1981) (“Assignments of error
that are not argued in the briefs on appeal may be deemed by this Court to be waived.”).
                                              8
3, Aetna Cas. & Sur. Co. v. Fed. Ins. Co. of New York, 148 W. Va. 160, 133 S.E.2d 770

(1963). Stated another way,

                      [s]ummary judgment is appropriate if, from the totality
              of the evidence presented, the record could not lead a rational
              trier of fact to find for the nonmoving party, such as where the
              nonmoving party has failed to make a sufficient showing on an
              essential element of the case that it has the burden to prove.

Syl. pt. 2, Williams v. Precision Coil, Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995). We will

apply these summary judgment standards to our consideration of the issue raised on appeal.



                                            III.

                                      DISCUSSION

              In this appeal, we are asked to determine whether Lawyers’ representation of

Mr. Hupp for the purpose of filing an application seeking a new award of disability benefits

based on an alleged worsening of his hearing loss (sometimes referred to as “application

representation”) was a continuation of Lawyers’ earlier representation of Mr. Hupp in

connection with his unsuccessful appeal of the WVCPRB’s termination of his prior award

of partial-disability benefits for hearing loss (sometimes referred to as “appellate

representation”) such that the continuous representation doctrine applies to toll the statute

of limitations on Mr. Hupp’s claim that Lawyers committed malpractice during their

appellate representation.




                                             9
              Mr. Hupp does not dispute that his malpractice action sounds in tort and,

therefore, is subject to a two-year statute of limitations. 7 Rather, the question raised in this

appeal concerns when the limitations period began to run. In general, “[a] cause of action

for legal malpractice accrues when the malpractice occurs, or when the client knows, or by

reasonable diligence should know, of the malpractice.” Syl. pt. 5, VanSickle v. Kohout,

215 W. Va. 433, 599 S.E.2d 856 (2004). In this case, Mr. Hupp seeks to utilize an

exception to the general application of the statute of limitations, the continuous

representation doctrine, which was embraced by this Court in 1996: “West Virginia adopts

the continuous representation doctrine through which the statute of limitations in an

attorney malpractice action is tolled until the professional relationship terminates with

respect to the matter underlying the malpractice action.” Syl. pt. 6, Smith v. Stacy, 198

W. Va. 498, 482 S.E.2d 115 (1996).



              Because the continuous representation doctrine is an exception to the statute

of limitations, in deciding this matter we are mindful that statutes of limitation are favored,

and exceptions thereto should be strictly construed:

              “[T]he object of statutes of limitations is to compel the
              bringing of an action within a reasonable time.” [Johnson v.
              Nedeff,] 192 W. Va. [260,] 266, 452 S.E.2d [63,] 69 [(1994)].

              7
                 See W. Va. Code § 55-2-12 (eff. 1959) (“Every personal action for which
no limitation is otherwise prescribed shall be brought: . . . (b) within two years next after
the right to bring the same shall have accrued if it be for damages for personal injuries[.]”);
Harrison v. Casto, 165 W. Va. 787, 790, 271 S.E.2d 774, 776 (1980) (recognizing that a
legal malpractice action may sound in tort or in contract, and further observing that “[t]he
limitation of time within which a tort action for personal injuries can be brought under
W. Va. Code, 1931, 55-2-12, as amended, is two years.”).
                                               10
              In this manner, we [have] noted that “‘statutes of limitations
              are favored in the law and cannot be avoided unless the party
              seeking to do so brings himself strictly within some exception.
              It has been widely held that such exceptions “are strictly
              construed and are not enlarged by the courts upon
              considerations of apparent hardship.” (Woodruff v. Shores,
              354 Mo. 742, [746,] 190 S.W.2d 994, [996,] 166 A.L.R. 957[,
              960 (1945)].)[.]’” 192 W. Va. at 263, 452 S.E.2d at 66 (quoting
              Humble Oil & Ref. Co. v. Lane, 152 W. Va. 578, 583, 165
              S.E.2d 379, 383 (1969)). Finding that the plaintiff had failed
              to satisfy the requirements of any established exceptions to the
              statute of limitations, we further stated [in Johnson] that
              “‘[d]efendants have a right to rely on the certainty the statute
              [of limitations] provides, . . . .’” 192 W. Va. at 265, 452
              S.E.2d at 68 (quoting Kelly v. Mazzie, 207 Ill. App. 3d 251,
              254, 152 Ill. Dec. 186, 188, 565 N.E.2d 719, 721 (1990)).
              Lastly, we concluded that “[b]y strictly enforcing statutes of
              limitations, we are both recognizing and adhering to the
              legislative intent underlying such provisions.” 192 W. Va. at
              265, 452 S.E.2d at 68.

Perdue v. Hess, 199 W. Va. 299, 303, 484 S.E.2d 182, 186 (1997). Thus, in adopting the

continuous representation doctrine, the Stacy Court clarified that “[t]he limitations period

for a legal malpractice claim is not tolled by the continuous representation rule where an

attorney’s subsequent role is only tangentially related to legal representation the attorney

provided in the matter in which he was allegedly negligent.” Syl. pt. 7, Stacy, 198 W. Va.

498, 482 S.E.2d 115. Rather, “[t]he continuous representation doctrine applies only to

malpractice actions in which there [are] clear indicia of an ongoing, continuous,

developing, and dependent relationship between the client and the attorney.” Syl. pt. 8, id.

Accordingly, “[t]he continuous representation doctrine should only be applied where the

attorney’s involvement after the alleged malpractice is for the performance of the same or

related services and is not merely continuity of a general professional relationship.” Syl.


                                            11
pt. 9, id. The Stacy Court further imposed “the burden of establishing the elements

necessary for the application of the doctrine . . . upon the client.” Id. at 507, 482 S.E.2d at

124.



              In declining to apply the continuous representation doctrine in this case, the

circuit court reasoned that

              [a]bsolutely nothing further could be done to remedy or cure
              the termination of [Mr. Hupp’s] prior partial-disability benefits
              based upon the recertification exam after the conclusion of all
              judicial appeals available on such matter. Any further
              relationship between the parties was “only tangentially related
              to legal representation [Lawyers’] provided in the matter in
              which [they were] allegedly negligent.” Syl. Pt. 7, Smith v.
              Stacy, supra (emphasis added).

The circuit court then concluded that Mr. Hupp’s request

              for new representation did not involve the continuous
              representation of [Mr. Hupp] for the matter underlying his
              claim of malpractice, i.e., the handling of his appeal of the
              termination of his prior partial-disability benefits. And had
              [Lawyers] been continually representing [Mr. Hupp], there
              would have been no need for [Mr. Hupp,] over a year later[,]
              to send the letter requesting that [Lawyers] apply for new
              benefits on his behalf due to a worsening of his hearing.



              Mr. Hupp contends that the circuit court erred by failing to apply the

continuous representation doctrine to toll the limitations period applicable to his claim of

malpractice related to Lawyers’ appellate representation. In support of this argument, Mr.

Hupp claims that Lawyers’ assistance in his attempt to prepare an application seeking a

new award of disability benefits was a continuation of their prior appellate representation,

                                              12
as demonstrated by the fact that both efforts shared the common goal of obtaining disability

benefits for Mr. Hupp’s hearing loss.



              In response, Lawyers argue that Mr. Hupp neither has nor could show a clear

indicium of an ongoing, continuous relationship between the parties after the conclusion

of the appellate representation. They reiterate the circuit court’s conclusion that, at the end

of all judicial appeals available in relation to the termination of his partial-disability

benefits, which culminated with this Court’s mandate entered on September 2, 2014,

nothing further could be done to remedy or cure the termination. Lawyers claim that any

further relationship between the parties was “only tangentially related to legal

representation [they] provided in the matter in which [they were] allegedly negligent.” Syl.

pt. 7, in part, Stacy, 198 W. Va. 498, 482 S.E.2d 115.



              Discussing the rationale for the continuing representation doctrine, this Court

has recognized that “[t]he doctrine is grounded in notions of protecting the integrity of the

professional relationship while it is ongoing as well as protecting the client from the barring

of his or her cause of action by delay while an allegedly negligent lawyer attempts to repair

or recover from any error.” Starcher v. Pappas, No. 16-1160, 2017 WL 5157366, at *5

(W. Va. Nov. 7, 2017) (memorandum decision) (concluding that continuous representation

doctrine did not apply where there was no attorney-client relationship). In this vein, it has

been explained that



                                              13
                       [t]he summary purpose of the continuous representation
               rule is to avoid disrupting the attorney-client relationship
               unnecessarily. Adoption of the rule was a direct reaction to the
               illogical requirement of the occurrence rule, which compels
               clients to sue their attorneys though the relationship continues,
               and there has not been and may never be any injury. The
               continuous representation rule is consistent with the purpose of
               the statute of limitations, which is to prevent stale claims and
               enable the defendant to preserve evidence. When the attorney
               continues to represent the client in the subject matter in which
               the error has occurred, all such objectives are achieved and
               preserved. The attorney-client relationship is maintained and
               speculative malpractice litigation is avoided.

                      ....

                      The continuous representation rule is available and
               appropriate in those jurisdictions adopting the damage and
               discovery rules. The policy reasons are as compelling for
               allowing an attorney to continue efforts to remedy a bad result,
               even if some damages have occurred and even if the client is
               fully aware of the attorney’s error. The doctrine is fair to all
               concerned parties. The attorney has the opportunity to remedy,
               avoid or establish that there was no error or attempt to mitigate
               the damages. The client is not forced to end the relationship,
               though the option exists. This result is consistent with all
               expressed policy basis for the statute of limitations.

Ronald E. Mallen & Jeffrey M. Smith, Legal Malpractice § 22.13, at 430-31 (5th ed. 2000)

(footnotes omitted). Accord Stacy, 198 W. Va. at 505, 482 S.E.2d at 122.



               Examining the facts of the instant matter, and bearing in mind that exceptions

to statutes of limitations are to be strictly construed, 8 we find no error in the circuit court’s


               See Perdue v. Hess, 199 W. Va. 299, 303, 484 S.E.2d 182, 186 (1997) (“It
               8

has been widely held that . . . exceptions [to statutes of limitations] are strictly construed
and are not enlarged by the courts upon considerations of apparent hardship.” (quotations
and citations omitted)).
                                               14
conclusion that the continuous representation doctrine has no application in this case. See

Mallen & Smith, supra § 22.13, at 443 (“There is no bright-line rule for determining when

representation ended, because the particular circumstances need to be evaluated.”). Mr.

Hupp’s malpractice claim is based on Lawyers’ purported failure during their appellate

representation to obtain evidence to rebut Dr. Bailey’s findings, which findings resulted in

the WVCPRB terminating Mr. Hupp’s prior partial-disability award. Once all appeals of

the WVCPRB’s termination of Mr. Hupp’s partial-disability award were exhausted, and

this Court denied his petition for rehearing and issued its mandate, the case was finally

concluded.   See id § 22.13, at 439 (“The determinative event for the ‘continuous

representation’ rule is when the representation ended.”). At that point, any alleged

malpractice by Lawyers in connection with their appellate representation of Mr. Hupp was

no longer correctable, and the primary purposes of the continuous representation doctrine,

i.e., to avoid disrupting the attorney-client relationship, to avoid requiring a malpractice

suit be filed when the potential injury remains speculative, and to allow the lawyer an

opportunity to mitigate damages, were no longer concerns with respect to Lawyers’

appellate representation of Mr. Hupp.



              When Mr. Hupp contacted Lawyers by letter approximately a year after his

appeal had concluded, he asked them to “make reapplication to the Board [WVCPRB] on

[his] behalf for a partial or full disability award.” This clearly was a request for new

representation for the purpose of seeking a new disability award that would be based on a

worsening of Mr. Hupp’s hearing loss. The fact that Mr. Hupp’s request for “reapplication”

                                            15
was considered by Lawyers to be a separate matter is reflected in their response to the

request. By letter dated October 13, 2015, Lawyers initially declined to represent Mr. Hupp

in this matter and advised him that “[o]ur firm does not file applications or re-applications

for partial or full disability awards for applicants.” Thus, rather than being a continuation

of their former appellate representation of Mr. Hupp, his request that Lawyers file on his

behalf an application for disability benefits was a distinct matter of a type that Lawyers

typically did not engage. See Dunn v. Rockwell, 225 W. Va. 43, 60, 689 S.E.2d 255, 272

(2009) (“The continuous representation doctrine requires something more than a lawyer-

client relationship. The doctrine requires a showing that the lawyer’s representation of the

client relates to the same transaction or subject matter as the allegedly negligent acts.”);

Mallen & Smith, supra § 22.13, at 439-40 (“The inquiry is not whether an attorney-client

relationship still exists on any matter or even generally, but when the representation of the

specific subject matter concluded. Continuity of the representation is a requirement.”

(footnote omitted)).



              Lawyers’ letter of October 13 additionally belies Mr. Hupp’s theory that

Lawyers’ application representation was an effort to mitigate the alleged malpractice

committed in their appellate representation. See Stacy, 198 W. Va. at 503, 482 S.E.2d at

120 (explaining that the continuous representation doctrine “is designed, in part, to protect

the integrity of the professional relationship by permitting the allegedly negligent attorney

to attempt to remedy the effects of the malpractice and providing uninterrupted service to

the client”). Assuming, for the sake of argument, that obtaining a new disability award for

                                             16
Mr. Hupp was an appropriate method of mitigating their alleged malpractice in Mr. Hupp’s

earlier appeal, Lawyers would not have initially declined the representation if mitigation

had been its purpose.



              The evidence presented in this case establishes, without question, that there

was no continuing representation of Mr. Hupp by Lawyers. Instead, Lawyers represented

Mr. Hupp in two individual matters. First, they sought, unsuccessfully, to overturn the

WVCPRB’s termination of partial-disability benefits that Mr. Hupp had begun receiving

in 1999, by appealing the WVCPRB’s action at the administrative level, in the circuit court,

and, finally, in this Court. More than a year later, and after initially declining to do so,

Lawyers, in a second representation, sought to assist Mr. Hupp to obtain a new disability

award based upon an ostensible worsening of his pre-existing hearing loss. On this

evidence, we find Mr. Hupp has failed to raise a genuine question of fact to overcome

summary judgment, and we affirm the circuit court’s order ruling that Mr. Hupp’s

complaint, which was filed more than two years after Lawyers’ appellate representation

had concluded, was time-barred.




                                            17
                                        IV.
                                    CONCLUSION


             For the reasons explained in the body of this opinion, the order of the Circuit

Court of Kanawha County entered on June 23, 2020, effectively granting summary

judgment to Lawyers, is affirmed.



                                                                                 Affirmed.




                                            18